Case 5:20-cv-01026-J Document 1 Filed 10/08/20 Page 1 of 18

—e

; FILED .

um
"a

‘IN THE UNITED STATES DISTRICT courit | acT 08 2020

FOR THE WESTERN DISTRICT OF OKLAHO " CARMELITA REEDER SHINN, CLERK

S. DIST, COURT, WESTERN DIST. OKLA.
BY ig DepUTY
S D) | ~|
CaN fau| Dowson |

(Enter the full name of the plaintiff.) c T V 20 1 0 9 6G ‘ J

Vv. Case No.
(Court Clerk will insert case number)

a) Lee Mallin |

Pd | 3 & , .
(2) Cun of Li? TO Mm a ef 3

ao

3) De bea Anallin

(Enter the full name of each defendant. Attach
additional sheets as necessary.)

PRO SE PRISONER CIVIL RIGHTS COMPLAINT
Initial Instructions

1. You must type or legibly handwrite the Complaint, and you must answer all
questions concisely and in the proper space. Where more space is needed to answer any
question, you may attach a separate sheet. |

he You must provide a full name for each defendant and describe where that
defendant resides or can be located.

a You must send the original complaint and one copy to the Clerk of the District
Court,

4, You must pay an initial fee of $400 (including a $350 filing fee and a $50
- administrative fee). The complaint will not be considered filed until the Clerk receives
the $400 fee or you are granted permission to proceed in forma pauperis.

5. If you cannot prepay the $400 fee, you may request permission to proceed in

forma pauperis in accordance with the procedures set forth in the Court’s form
application to proceed in forma pauperis. See 28 U.S.C. § 1915; Local Civil Rule 3.3.

Rev. 10/20/2015
Case 5:20-cv-01026-J Document 1 Filed 10/08/20 Page 2 of 18

o, .
Vv. e

 

an Soha. vasek

os
|

 

C2) Ray Maiset

 

 

 

 

 

 

CO May fetrs

 

CD Lance West

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
* Case 5:20-cv-01026-J Document1 Filed 10/08/20 Page 3 of 18

e If the court grants your request, the $50 administrative fee will not be
assessed and your total filing fee will be $350.

° You will be required to make an initial partial payment, which the court
will calculate, and then prison officials will deduct the remaining balance
from your prison accounts over time.

e These deductions will be made until the entire $350 filing fee is paid,
regardless of how the court decides your case.

7, The Court will review your complaint before deciding whether to authorize
service of process on the defendants. See 28 U.S.C. §§ 1915(e)(2), 1915A; 42 U.S.C. § .
1997e(c)(1). If the Court grants such permission, the Clerk will send you the necessary
instructions and forms.

8. If you have been granted permission to proceed im forma pauperis, the United
States Marshals Service will be authorized to serve the defendants based on information
you provide. If you have not been granted permission to proceed in forma pauperis, you
will be responsible for service of a separate summons and copy of the complaint on each
defendant in accordance with Rule 4 of the Federal Rules of Civil Procedure.

COMPLAINT

I. Jurisdiction is asserted pursuant to:
JY. 42 U.S.C. § 1983 and 28 U.S.C. § 1343(a)(3) (NOTE: these provisions
generally apply to state prisoners), or .

__ Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S.
388 (1971), and 28 U.S.C. § 1331 (NOTE: these provisions generally apply to
federal prisoners)

If you want to assert jurisdiction under different or additional statutes, list these
below:

 

 

 

Rev. 10/20/2015
" Case 5:20-cv-01026-J Document1 Filed 10/08/20 Page 4 of 18

V. Cause of Action

Instructions

1. Provide a short and plain statement of each claim.

Describe the facts that are the basis for your claim.

You can generally only sue defendants who were’ directly involved in

. harming you. Describe how each defendant violated your rights, giving

dates and places.

Explain how you were hurt and the extent of your injuries.

2. You are not required to cite case law.

Describe the constitutional or statutory rights you believe the defendant(s)
violated.

At this stage in the proceedings, you do not need to cite or discuss any case
law.

3. You are not required to attach exhibits.

If you do attach exhibits, you should refer to the exhibits in the statement of
your claim and explain why you included them.

4. Be aware of the requirement that you exhaust prison grievance procedures before
filing your lawsuit.

If the evidence shows that you did not fully comply with an available
prison grievance process prior to filing this lawsuit, the court may dismiss
the unexhausted claim(s) or grant judgment against you. See 42 U.S.C. §
1997e(a).

Every claim you raise must be exhausted in the appropriate manner.

5. Be aware of any statute of limitations.

Rev. 10/20/2015

If you are suing about events that happened in the past, your case may be
subject to dismissal under the statute of limitations. For example, for many
civil rights claims, an action must be brought within two years from the
date when the plaintiff knew or had reason to know of the i injury that is the
basis for the claim.
" Caseé 5:20-cv-01026-J Document 1 Filed 10/08/20 Page 5 of 18

TI. State whether you are a:
___ Convicted and sentenced state prisoner
____ Convicted and sentenced federal prisoner
WY Pretrial detainee
____ Immigration detainee
___Civilly committed detainee

___ Other (please explain)

 

Ill. Previous Federal Civil Actions or Appeals

List each civil action or appeal you have brought in a federal court while you were
incarcerated or detained in any facility.

1. Prior Civil Action/Appeal No. 1

a. Parties to previous lawsuit:
Plaintifi(s): A 2AC

Defendant(s): (1 ¢(\.e_—

 

b. Court and docket number: 1.0, \€
c. Approximate date of filing: 1 gae_

d. Issues raised: 4-7 A *_

 

 

e. Disposition (for example: Did you win? Was the case dismissed? Was
summary judgment entered against you? Is the case still pending? Did you

appeal?): AdA¢_

 

f. Approximate date of disposition: /Asne__

If there is more than one civil action or appeal, describe the additional civil actions
or appeals using this same format on a separate sheet(s).

Rev. 10/20/2015
" Case 5:20-cv-01026-J Document1 Filed 10/08/20 Page 6 of 18

IV. Parties to Current Lawsuit

State information about yourself and each person or company listed as a defendant
in the caption (the heading) of this complaint.

1. Plaintiff
Name and any aliases: 5 CLO ee | Solnsen
“Addtess: 70 Cedar Street felfy, Of 077
Inmate No.: Ole O3g
2. Defendant No. 1

Name and official position: Lee maltin, Jou | odminisetatel

 

Place of employment and/or residence:_{loble County Detenti
 Censef “Tal cedar St. felty OF, 13eT)

How is this person sued? (_) official capacity, ( ¥ individual capacity, (1)
both

3, Defendant No. 2

Name and official position: De Lfa_mnallin, Detention of ficel

 

Place of employment and/or residence:_Nolle ¢ aunt y DeteAtian
Coaref “laicedor 54. Pelry O14, T2077

How is this person sued? ( ) official capacity, ( 4 individual capacity, ( ')
both

If there are more than two defendants, describe the additional defendants using
this same format on a separate sheet(s).

 

Rev. 10/20/2015
| Case 5:20-cv-01026-J Document 1 Filed 10/08/20 Page 7 of 18

 

4 Defendaat No. 3

 

Nowe and official Pos ity + Doha vasek, LAs
DerenVon officer

 

Place of emPlogmenat andfof {es idence Noble.
County Detention 1 Cedof Si. Pett, olf 13077

Hour is this petson SuedtC OPP icial Capacity _—

C% lad ive! Cc afaciris, (fl bot,

 

 

 

5. Defendant No4

 

Nome and oPPicial Positions Ray malyet Lt.
Detention of ficol

 

Place of Een Ploymeat afd 2S i dente’. +
Detention Cente Tal cedot ss - Petty ok 7307

 

Hows ig this Serra SuedIC) OFF icial Capacity (4 mdivinal Capacity
both

 

 

 

 
Case 5:20-cv-01026-J Document 1 Filed 10/08/20 Page 8 of 18

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

-~«,
lo De feaAdan® No. 5
Nome aNiofficial Q0si tion: Chathe Hongef’ Sheff
af Noble ¢ Qty
floce of 2mPlo, ment oidlof Pesidenc' Noble. County, -
Detention Cente. 121 cedat Sh Felt) OK 13677
Frew iS This fetson <ued? C) of Pica! is) |
bot ;
ae :
1 Defen dont NaG /
Name and ofvicial Position: May fetty, Count, Commissioner ee
Distnict on f
Plate of eief ayfoen} onl of Pes idence. Noble county 7
Cart hare Aad Court house Orive Fi elo,0k 73027
= How isskns Pesan Suc? okt iccal Capos4y s (A i Avidal Carflacely

both

 

 

__ ees
"Case 5:20-cv-01026-J Document 1 Filed 10/08/20 Page 9 of 18

9. Defendant No.7

Nome ond off icial 6i sion: Mek
Komenissione: Dieter Mee

 

Place of employment and ot fesidence + Noble county
Loud howSe, seo Coutt huse Deive F ely OK ToT? |

H Ou is Aas palson § ued? C2oFF cial Copodty Zindiv val Capo ry,

 

I
[ é L
ey yy te om
ai. . ZF aan ET
Le te a= i RS HAG Pree
i oF a a "2
Ve
Lj 4 4 ji. e
|
|
ee — —— ———
" Case 5:20-cv-01026-J Document 1 Filed 10/08/20 Page 10 of 18

6, Do not include claims relating. to your criminal conviction or to prison
disciplinary proceedings that resulted in loss of good time credits.

e If a ruling in your favor “would necessarily imply the invalidity” of a
criminal conviction or prison disciplinary punishment affecting the time
served, then you cannot make these claims in a civil rights complaint unless
you have already had the conviction or prison disciplinary proceeding
invalidated, for example through a habeas proceeding.

Claims

List the federal right(s) that you believe have been violated, and describe what
happened. Each alleged violation of a federal right should be listed separately as its own
claim. '

 

1, Claim 1:
(1) List the right that you believe was violated:
he E ioht + Aad Unu
4.9.\. 3.9

 

 

(2) List the defendant(s) to this claim: (If you have sued more than one
defendant, specify each person or entity that is a defendant for this

 

 

 

particular claim.)
Lee Mallia, Jol VoSeW De lita malls, Ray Maljer,
C haclie hangef, _ oo Mes Fett, once. yest

 

 

Rev. 10/20/2015
) Case 5:20-cv-01026-J Document 1 Filed 10/08/20 Page 11 of 18

(3) List the supporting facts:
L 105 made +o Sit ¢ pveted in ¢ fas Osh ‘feces for At least

in det with No Sheet also out of tre lodaus U-G das's
thos to cat with Feces on my bonds With ayo Spork. While.
Covered th feces, ( (See Con tind dotistrent Clains(?)

(4) Relief requested: (State briefly exactly what you want the court to
do for you.)

Em osiging Lor benjiiies cn Compertiac,

INA Tmiliion 1.0 fake, For the in gufies gf:

dee pescaa (Henra\ Stes, Corabvoral < 28S. Foreliic. eum, AF64

 

Anbersy, Ont We AACS, 1 ORd. nul On fn. ngnds and half boats a
PCO4 lam Fort ahusca & LA ldfen,

2. Claim IT:
(1) List the right that you believe was violated:

 

 

 

 

(2) List the defendant(s) to this claim: (If you have sued more than one
defendant, specify each person or entity that is a defendant for this

particular claim.) 7

 

 

 

 

Rev. 10/20/2015
_ Case 5:20-cv-01026-J Document 1 Filed 10/08/20 Page 12 of 18

Cloim 1+ Pal@consinued —-

 

 

 

fafsies Joatlad mini Sw

 

 

| :
De D NALA, ANG ON Nihafioles Peat cr
r :
| bynes hocks : Bi Wsoxed iS on V den i pletion Celie 1)
= ¥
|

Lec paaltia, SJoher far €

Cathie dwnngée Kilo 4 abe niall fy —

 

   

SHE } ‘ etsto%)

On tat o0l4 tad nal ame ia sae On Soule as

  
 

nakiat yialoned £ Pry S Arnendrnent: Ci id 2 te ond. Fcc
$3: AW.
tA aad asin Mine. (overted ia Fece's -

Mao Pall =

   

 

 

 

 

From beleive van flii e : ceed dolG Lith Dea sufferin
;

Fram CUndparal

Ms nofid§. I War ata on My, hnonas bam ne bo* Foo2

Iwas never tlkende the doc inc V Peel Vite Duns Aattuted

Pin Seber ee fan font atta ond nds tenors TD Sei!

feer_ ater Cok Lear side k beaat
fon the Aes | nate. to dake. Puce meas SUL de

een

s+ fe% S mental.

  
 

 

 

 

I
~ é : 5 - Joe
funckidn flow whet haggined +o fe doesent tm hoger |
do agimalls Td act went Hs to hapfta to ony ane 2 ile | =
1

 

Cow nes 04 pack

TT
Case 5:20-cv-01026-J Document1 Filed 10/08/20 Page 13 of 18

 

 

 

 

 

 

 

 

 

 

 

o
On a ated va ulation ellen
3 Pinsuffesog _|
officer DOW | Yast Wolated Stes Reaht | fom dopa
sleds te Cavin Are. SHES ne vier
Courea in. feces. Flom piipiiiaebn 2019 2 WH |S 165, a0
goals Lwith Oo Showel of hele t ups AlSp trade +o ea fiioliels

 

 

€At bot oh Cold food Such oS, oatmeal Stew, Peas, Use - huey
One poodle, poshed Polateey bisa As od gravy, peered peskr —_|
OR Sure, ceteal, Joules, bean, Chilis Fon DT bettive

May $+ dei f je Yee FP Adel tite aay bus. J |
Lr: Carn ctr preg Wail Hac the. ld Pans lodctos

Neve taker fo dhe dectoh J feel like T uss MY

sured Tm suffering Flom Ponicattecies ung nigh

 

 

retecs Suu ‘ue Yitar fevt fern tabeadbageed,

 

Lin de peeSed Ele tee otécal 1 bet take

 

 

Puch yweds \vSt fo function
Lo ye. deesn'd cen VopPen to_caniin i. Riek
ont in to agp +6 ans ane C1Se

 

  

On as ist “2 il aeas yloced in T Slaton

everd inde eS

 

 

ea n€ei ce... De ore ire sin ALA os.
amendment Malt LR, Wousa |
Paaish ments. bed ieuvirg fae Coyeredan Feces and

|A\So lolugiag uniinou. olhets do the tSo2_

 

 

 
~ Case 5:20-cv-01026-J Document 1 Filed 10/08/20 Page 14 of 18

%

—

CANS, pita ON makinme od (eco a pore Tm gufbetic
A Wer? petsecal Cell Phone From Be | a trenta|
edo May, Bhaol? ube Chae oChelO TP — \sjes, emit
LeS aio Mede to eat rok and Cold ford Sich GS bhet ond
oer Mealy Stew, Peas, Cliche poodle, SHES folio [Tun (bl)
biScuxs OE YOAV, (Meat Od PaSia, AYAL Saute, celal, hum bated
goulSh beans chili, Dedeation OFF ite Deba Melly)
ONSo ok meat tine vrould Sos TE bas ach like on
areatdthe we raile feat t,o lie one” TL AD ate
He fead ith My bends lS made to. Flom T believe,
Alas, $n ait 12 FuncpPh Jor4- L pad burns an

Ms rods Chom Hee her Ford Le vas neve tak te the
deczars L feel Lee D nas teftued Tim Suthetieg Fear
Prnid craiteactes gad aight teftors TD SH Feet alent;
Foot Lan ule happened. Lim depreSed Fem te
po dew, Te howe to tle pach mes just lo Fureto)
No tay dds lepfmed +e ene doesn cv beayfn 70
onieall. LD don wor tS Ae hegpen to
Gage SC

 

 

On Mas As}. ee g Place Mn DSoledion Gel de @
Stal Of da, Magee BML Lcd Covrea tn Ceres Petits
officer Ray pages <P rs, GH amined
LAWS. |. Hel. 3.3 Cluer ong vgn Pdushnwents bo.

eae me. Cote Face) Fon i MND

Continued On pack VY

 

 

 

 

 

 
Case 5:20-cv-01026-J Document1 Filed 10/08/20 Page 15 of 18

a

ro May +k do lt ith no Shon othelp Russ |

sy mode to cat hod onl Cold fads Suches, Oat meal, Stew, | Dasueerng |
Pes, Chicken Node, Washed Paiatecs , laiSars and 9 Guy, Merton if Coen gn snict|
Pagia, ane Sauce, (efeal, gollcsh, beons, Citi, Fon TP belieue iste
Mas, “th ol t +o Dune (4144 QolF With Ms hands. TP. bed (Gerotional

4
4

butas Oa My hands from he bot fan but dS prey AabOry pe? md
No the dectecs TL feet lige D nos teurteea Tr Suffetirg) Puslic
From Panic rttacksS gas Nidh+ derracs. FY su fee ( Auer Lady
gleax Feaf fom lat happred. Dm deppcessed fiom

tne ofacal. TD have to lecke Pych meds just te

function Now Ua’ \apfared fo me does uve beoypry oo,
+o Animals - RP dunt vent ws fe heuppente OK ane

CS&e.

On! May AO Jolt 1 wea Placed tn LSoletion Poon & Tm Supe ern
Sodu(das, alg 3 aS Coveted in Feces She Cth of fable [free eovtion’
Counts Chotlie. hongeC Vio lated Me Gy arend ment Naht Shress monica’
€A32 Ciel ond unvSal Punighments by, leaving me Ses ond
Covers fa Fetes Frum Mas oe Sheol} +o May (34h jes Chenin
Dol § ih no Shovel OC heh T cas ale made cat bob
Wd Cold feodss Such a§ Oatmeal, Stew, Feas, Chicken /evdle,
(V8 8 Potatoes biscuds and JW, Ore Os. Paster af('<saue, |
Celeal gach, beans, Chil. From TL belewe May $9014

Yo June tte Delt Hh irs, bunds. 1 had. burns, on me, ‘
hand's Cylis 15 Continues Oa the next Page)

 

 

 

 

|

ea —
Case 5:20-cv-01026-J Document1 Filed 10/08/20 Page 16 of 18

Flom Uae hot Food but was neu tAkke do the
dector T fees ike T Cas Toultered, Py Suffering
fon fenic aHocke ond aight temecs. D Sith fee |

8 leeat feel For wheat laffered. Tm depressed trea,
Tre otder!. T have to touce Pych meds suSt to
Fucedaa Now. ulak lapped do me doesn ever
happen fa onimal§. 2 dats uot +5 fo hay PA to
cn one elSe,

Disitigr  Commisconel Mas, fats, Yidlaied my
o 7. amMendive+ Mbt Civel gre yau&ai feeshMnent
Ged BL bg not popopl, Paves Procedure DA dealing
Lith, People pecay Plated in TSolaction Which fester
tr Pree being Lets Coded 1h feces Me hasice to at

i 1 t ~\ . i . 4
\ { j a \< i f. ce \ }
Wek teas Wh Words. eves Tledel \eS5 Hem oman

DISHICY 2 Commesionel Lonce west violates ing

SH, amendment fight Clueload yauSal Pungivrent
GIN 32 by Nok hauly a Plocedore tn Canle (eope
Oe lecjrea down, Which fearlied da Mee bole \efe
Courted ta Feces and Leavitg to.€ak ber Cold fats ody
Me, hodS, Beteg Aenles less Heaqino mn,

C Oontued On ppc lk
ly

 

Xa See ae =|

 
Case 5:20-cv- 01026- J Document 1 Filed 10/08/20 Page 17 of 18

Sé x LAC ae ,-\ « =. c
g AN Soh loo \ pv ae)

 

Sur Of No Sul, tral,

 

Cc“ Ak

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
" Case 5:20-cv-01026-J Document 1 Filed 10/08/20 Page 18 of 18

ws

(3) — List the supporting facts:

 

 

 

 

(4) Relief requested: (State briefly exactly what you want the court to
do for you.) .

 

 

 

 

If there are more than two claims that you wish to assert, describe the additional
claims using this same format on a separate sheet(s).

VI. Declarations

I declare under penalty of perjury that the foregoing is true and correct.

Plaintiff's iho Date

I further declare under penalty of perjury that I placed this complaint in the .

prison’s legal mail system, with the correct postage attached, on the _ day of
, 20.

 

@xintiff’s sténature . Date

 

Rev. 10/20/2015
